 1

 2

 3
                                         JS-6
 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   LAMAR WHITE                           Case No. 2:18-cv-05057-JFW-AFM
12
                         Petitioner,
              v.                           JUDGMENT
13

14   MARCUS POLLARD, Warden,
15
                         Respondent.
16

17         This matter came before the Court on the Petition of LAMAR WHITE, for a
18   writ of habeas corpus. Having reviewed the Petition and supporting papers, and
19   having accepted the findings and recommendation of the United States Magistrate
20   Judge,
21         IT IS ORDERED AND ADJUDGED that the Petition is denied and the action
22   is dismissed with prejudice.
23

24   DATED: March 10, 2020
25

26
                                         ___________________________________
                                                 JOHN F. WALTER
27                                        UNITED STATES DISTRICT JUDGE
28
